      Case 1:19-cv-00899-GLS-TWD Document 40 Filed 01/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


FRANK J. MEROLA, in his official capacity as
Clerk of the County of Rensselaer, New York, and
                                                                 PLAINTIFF’S
                             Plaintiff,                        NOTICE OF APPEAL
       -against-                                            Civil Action No. 1:19-cv-0899
                                                                     (GLS/TWD)
ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,
LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

                             Defendants.



       PLEASE TAKE NOTICE, that, Plaintiff Frank J. Merola, in his official capacity as

Clerk of the County of Rensselaer, New York in the above-named case, hereby appeals to the

United States Court of Appeals for the Second Circuit from each and every part of the final

judgment (ECF 37) (“Judgment”) and decision and order (ECF 36) (“Order”), which were

entered in this action on the 13th day of December, 2019, and which granted Defendants’ cross-

motion to dismiss the Complaint and denied Plaintiff’s motion for a preliminary injunction.

       This Notice of Appeal is being filed in an abundance of caution because Plaintiff

understands that his pending Motion for Reconsideration (ECF 38), filed on December 16, 2019,

is treated as a Rule 59(e) motion, which tolls the time within which he must file a Notice of

Appeal from the Order and Judgment. See Weitzner v. Cynosure, Inc., 802 F.3d 307, 309 (2d

Cir. 2015); Transportes Navieros y Terrestres S.A. de C.V. v. Fairmount Heavy Transport N.V.,

572 F.3d 96, 99 (2d Cir. 2009); Jones v. UNUM Life Ins. Co. of America, 223 F.3d 130, 137 (2d
      Case 1:19-cv-00899-GLS-TWD Document 40 Filed 01/13/20 Page 2 of 2



Cir. 2000); Harborside Refrigerated Services, Inc. v. Vogel, 959 F.2d 368, 372 (2d Cir. 1992).

Plaintiff thus understands that this Notice of Appeal might not become effective unless, in ruling

on Plaintiff’s pending Motion for Reconsideration (ECF 38), the Court does not alter the

underlying Order and Judgment which is the subject of the Motion for Reconsideration. See

Safeco Ins. Co. of America v. M.E.S., Inc., 2010 WL 5464894, No. 09-CV-3312(AAR)(ALC), *3

(E.D.N.Y. 2010).



Dated: January 13, 2020

                                             HARRIS BEACH PLLC


                                         By: /s/ Karl J. Sleight
                                            Karl J. Sleight, Esq. (Bar Roll No. 601976)
                                            Elliot A. Hallak, Esq. (Bar Roll No. 520048)
                                            Kelly S. Foss, Esq. (Bar Roll No. 519047)
                                            677 Broadway, Suite 1101
                                            Albany, New York 12207
                                            Tel: (518) 427-9700
                                            Fax: (518) 427-0235
                                            ksleight@harrisbeach.com
                                            ehallak@harrisbeach.com
                                            kfoss@harrisbeach.com
                                            Attorneys for Plaintiff


TO:     Attorneys of Record (by ECF)




                                                2
